Citation Nr: 1807484	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-15 335A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for hypertension.

2.  Entitlement to service connection for obstructive sleep apnea.


ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to April 1994.

This appeal comes before the Board of Veteran's Appeals (Board) from a June 2012 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  By that rating action, the RO denied entitlement to an evaluation in excess of 10 percent for hypertension and denied entitlement to service connection for sleep apnea.  The Veteran perfected his appeal of that rating action to the Board.  Jurisdiction of the appeal currently resides with RO in Atlanta, Georgia.

In his VA Form 9, Substantive Appeal, received by the RO in May 2014, the Veteran requested a Videoconference Board Hearing.  In a May 2017 letter from his authorized representative, the Veteran requested that the Videoconference Board Hearing scheduled for May 17, 2017 be cancelled.

The Board notes that in April 2017, the Veteran's representative sent the Veteran a letter indicating his intent to withdraw his representation pertaining to matters before VA.   In August 2017, the Veteran acknowledged his representative's intent to withdraw his representation, and the Veteran's representative submitted his notice of withdrawal from representation to VA in September 2017.  VA acknowledged that withdrawal of representation in September 2017.

FINDING OF FACT

On June 7, 2017, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran, through his authorized representative, that a withdrawal of the issues on appeal enumerated above is requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, through his authorized representative, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



		
KELLI A. KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


